The opinion of the court was delivered by
Redfield, J.
This action is assumpsit in the general counts. The defendant appealed from the justice’s judgment; and the plaintiff moved to dismiss the appeal, on the ground that the justice had exclusive jurisdiction. Neither the claim in the declaration nor the ad damnum exceeded $20. On trial before the magistrate the plaintiff presented, as she called it, a specification, viz: “ To balance due for work for months of June, July and August,” $19.69. On trial she offered herself as a witness ; and on cross-examination produced what she called her original account, which showed that the amount of her services in June were $20.55 ; in July, $34.35 ; and in August, $4.60, and that there had been payments each month so that the balance due was $19.69. We think the court properly overruled the motion. The whole claim in issue, and the subject-matter of inquiry, was $59.50 ; and the adjudication of which gave appellate jurisdiction. The case is controlled by the case of Williams v. Mason, 45 Vt. 372, and *617quite identical with it. In addition to the cases therein cited, the case of Concord v. National Bank, 51 Vt. 144. We are satisfied with the reasoning in these cases, and could not make the rule more certain. The case of Warren v. Newfane, 25 Vt. 250, is not in conflict. The court held in that case, that the plaintiff might waive all other items of his account, save the items amounting to $7.27 ; and that the judgment did bar all other items of the plaintiff’s account.
The ruling of the County Court is affirmed, and the cause remanded for further proceeding.